IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60020
                         Summary Calendar



HARRY SCHREIBER,

                                         Petitioner-Appellant,

versus

BUREAU OF PRISONS,

                                         Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:00-CV-290-BrS
                      --------------------
                         August 30, 2001

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Harry Schreiber, federal inmate #40454-004, appeals from the

district court’s dismissal of his 28 U.S.C. § 2241 petition for

want of jurisdiction.   He also seeks a temporary restraining order

and/or preliminary injunction against the respondent.        IT IS

ORDERED that the request for injunctive relief is DENIED. From our

independent review, we conclude that the district court was correct

in dismissing the petition for want of jurisdiction.

     “A section 2241 petition on behalf of a sentenced prisoner

attacks the manner in which a sentence is carried out or the prison

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 01-60020
                                     -2-

authorities’ determination of its duration, and must be filed in

the same district where the prisoner is incarcerated.”                   Pack v.

Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).                 “Section 2255 is the

primary   means     of   collaterally     attacking    a    federal    sentence.”

Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000).                   A § 2255

motion is properly filed in the sentencing court.              Kinder, 222 F.3d

at 212.    “A § 2241 petition which attacks errors that occur at

trial or sentencing is properly construed under § 2255.” Tolliver,
211 F.3d at 877-78.

     The district court did not err in concluding that it lacked

jurisdiction      over   Schreiber’s      sentencing       claims.      With    one

exception, Schreiber’s claims concern the validity of his sentence

or his convictions.        See Tolliver, 211 F.3d at 877-78.            The court

properly dismissed these claims for want of jurisdiction.                       See

Kinder, 222 F.3d at 212.            The district court did not construe

Schreiber’s petition as containing a claim arising from the Bureau

of Prison program that takes funds from an inmate’s account in

order to satisfy an order of restitution.              Insofar as Schreiber’s

petition raised such an issue and to the extent that the claim

sounds    in   habeas    and   is   not    inextricably       intertwined      with

Schreiber’s     §   2255    claims,     the   district      court     would    lack

jurisdiction to consider the matter because Schreiber has not shown

that he has exhausted available administrative remedies.                        See

United States v. Gabor, 905 F.2d 76, 77-78 (5th Cir. 1990).

     Schreiber argues that his 28 U.S.C. § 2255 claims are properly

raised in a 28 U.S.C. § 2241 petition through the savings clause of

28 U.S.C. § 2255.        A 28 U.S.C. § 2241 petition cannot substitute
                              No. 01-60020
                                   -3-

for a 28 U.S.C. § 2255 motion, and Schreiber carries the burden to

demonstrate the inadequacy or ineffectiveness of a 28 U.S.C. § 2255

motion.   Pack, 218 at 452.     Schreiber asserts that a 28 U.S.C. §

2255 motion is inadequate in this case because the 28 U.S.C. § 2255

procedure cannot be used to challenge an order of restitution.

Such an order does not relate to custody, and therefore, the in-

custody requirement is not met.     Schreiber’s claims, however, are

not directed solely to the order of restitution.    He is attempting

to challenge the length of his sentence and the validity of his

convictions based on purported errors at sentencing and purported

deficiencies in the indictment.

     The district court did not err in dismissing Schreiber’s 28

U.S.C. § 2241 petition for want of jurisdiction.      See Pack, 218
F.3d at 451.

     AFFIRMED.